Interim Decision #1676

MATTER of VOSGANIAN

In Deportation Proceedings
A 10160233
-

Decided by Board December 21, 1966
Since to show a single scheme of criminal misconduct within the meaning of
section 241(a) (4), Immigration.and Nationality Act, requires, at least, the
existence of a purpose so definite and limited in scope as to time, place, and
manner as to make it reasonably probable that the alien would commit the
very crimes for which he stands convicted, it has been established by clear,
uneenivocable, and convincing evidence that respondent's convictions on 2 separate occasions in 2 different courts of larceny (7 counts), from 2 different
victims in the same locale, and of larceny by check (5 counts), involving a third
victim in a different locale, committed over a period of approximately 1
month, did not arise out of a single scheme of criminal misconduct where
respondent, by his own testimony, indicated that initially the purpose of
his action, motivated by the needs of the moment, was to get money to
gamble and win money to pay his debts but losses increased his debts, creditors, and pressures, broadened the scope of his activities, and he engaged in
a frantic series of activities until apprehended.
CHARGE :

Order: Act of 1952--Section 241(a) (4) [8 U.S.C. 1251 (a) (4)3—Convicted of
two crimes involving moral turpitude, not arising out
of a single scheme of criminal misconduct.

&mew or B.Esronorarr
I. Miles Pollack, Esquire

ON

ON BEHALF OF

Myron:

R. A. Vielkaber
Appellate Trial Attorney

850 Broadway
New York City 10013

This is an. appeal from the decision of the special inquiry officer,
finding respondent deportable as charged, holding him to be statutorily ineligible for voluntary departure, and ordering his deportation to England, the country of designation, with an alternative order
of deportation to Lebanon.
The Government introduced, in support of the allegations in the
order to show cause, a record of conviction of the respondent, in the
Superior Court for Middlesex County, Massachusetts, dated February
11, 1964, showing that respondent had pleaded guilty to an indict-

1

Interim Decision #1676
ment charging seven counts of larceny from two different victims, the
said acts taking place in Medford, Massachusetts, on November 12,
18, 20, 21 and 23, 1963. Respondent was sentenced to the House of Correction for one year, but sentence was suspended for a period of three
years upon condition that respondent make restitution in the amount
of $1,155 (Ex. 2).
The Government also introduced, as Exhibit 3, a second record of
conviction showing that on March 28, 1964, on his plea of guilty,
respondent was convicted in the District Court of Peabody, County
of Essex, Massachusetts, of five counts of larceny by check, each check
being in the amount of $50.00, the checks being made on December
11, 13, 14 and 15, 1963, all being cashed in the same department store
in Peabody, Massachusetts (which was not one of the two victims

involved in the first set of convictions). Respondent was sentenced to
one year in the House of Correction, but sentence was suspended until
January 3, 1965 on condition that restitution be made.
Respondent concedes that all of the factual allegations in the order
to show cause are true, and concedes that the above records of conviction relate to him and that he was guilty of the crimes charged therein.
He contests deportability, however, alleging that the crimes referred
to all arose out of a single scheme of criminal misconduct.
Counsel seeks on appeal to raise the additional issue of whether the
crimes involved moral turpitude, mentioning the statutes of several
states covering the passing of worthless checks, and referring to a
decision of the Board (Matter of Stasinski, Int. Dec. No. 1476, decided
May 26, 1965) in which a conviction for issuing or passing a. worthless
check, under a specific section of Wisconsin law, was held not to be a

crime involving moral turpitude. The respondent here was charged
with, and convicted of, larceny and larceny by check. The courts have
long since settled the question that larceny is a crime involving moral
turpitude, cf. Tillinghast v. Edmead, 31 F.2d 82 (1st Cir., 1929) ;
Wilson v. Carr, 41 F.2d 704 (9th Cir., 1930). The record of conviction
is controlling, Wing v. United States, 46 F.2d 755 (7th Cir., 1931),
and speculation as to what other charges might have been brought
under the circumstances can in no way affect the question of deportability.
The Government has the burden of proving deportability by clear,
unequivocal, and convincing evidence (cf. Woodby and Sherman cases,
35 LW. 4053, decided by U.S. Supreme Court, December 12, 1966),
and under the section of law involved here, it must show not only the
conviction of two crimes involving moral turpitude but also that they
did not arise out of a single scheme of criminal misconduct, Wood v.
Boy, 266 F.2d 825 (9th Cir., 1959). We consider that the Government,
2

Interim Decision #1676
by its introduction of the two records mentioned above, showing conviction of two differently defined crimes (seven counts of larceny, and
five counts of larceny by check), in two different courts, involving
three different victims, taking place in two different locations, in two
separate months, with no connection between them other than that
respondent was the defendant, established its prima facie case. It,
therefore, was not error for the special inquiry officer, at that point, to
suggest to respondent through counsel that if it was his contention that
the crimes arose out of a single scheme of criminal misconduct, he
should come forward with whatever evidence he wished to present on
that issue.
Counsel then asked the Government to introduce, on respondent's behalf, thirteen other sets of court. records (Exs. 6 17), which establish
that respondent also pleaded guilty to 31 more counts of larceny, 4
more counts of larceny by check and 1 count of attempt to steal. As the
special inquiry officer points out, most of these could have served as
well for the purposes of section 241(a) (4) as the two sets of convictions
specified in the order to show cause (except for the 14 counts making
up Exhibit 5, where the cases were placed "on file" by the court, a disposition held not to have the force of a conviction for deportation purposes, Pino v. Landon, 349 U.S. 901 (1955) ).
Respondent testified on his own behalf, explaining his situation thus :
In 1968, when he was residing and working in Massachusetts, he
began to gamble at races on nearby tracks, placing his bets either in
person at the tracks or with bookmakers off-track. He was apparently
completely unsuccessful and lost more money than he could afford to
lose, especially since he was already in debt. He felt that the way to
recoup his losses was to continue his betting in the hope that his luck
would change. He borrowed money from banks, loan companies and
"loan sharks", and lost it all. In the first week of November, 1963, he
lost his job. He then had outstanding, and overdue, debts of close to
28,000. He testified that he was being harassed by the banks and loan
companies and threatened with physical harm by the "loan sharks" for
not making payment. He decided that the only solution to his difficulties was to issue and cash checks on accounts in which he had insufficient funds, so that he could obtain the money he needed..
Respondent opened a checking account in one bank and proceeded
to write and cash checks far in excess of the token amount he had
deposited to open the account. By the end of the week, the checks
started "bouncing", and he had already been threatened with criminal
prosecution unless he made prompt restitution, by the manager of one
of the stores he had victimized. His need for money became, if anything, even more pressing, and he knew that the bank, aware of his
-

3

Interim Decision #1676
activities, would not issue additional checks to him, so he proceeded
to open two new checking accounts in two separate banks. He continued writing and cashing checks, passing a total of 50 or more
before he was apprehended (there were a few on which charges were
not brought against him). It appears, from respondent's testimony,
that he had no organized or overall idea of what he intended to do
when he started on this course of conduct, other than to get money,
and that his actions were dictated by the needs of the moment:
I had a big burden of debts and I didn't know what to do, how to pay
and I was threatened and so I opened a little checking account and then from a
department store—a large department store, I wrote a check. I bought little
articles from the check and I tried to pay some of it to the shylocks that would
threaten me, so I gave them part of it and part of it T gambled with but I
lost and then during this period of six weeks, I was writing checks trying to
get some money to pay back and I beard the police were looking for me and
then I was going to be thrown in jail, so I wrote the checks trying to get back
to make money and pay the banks which I didn't want to put back $150 to the
bank, Maiden Trust Company, but I just couldn't put it back because I was
losing the money and then they were looking for me and then the skylocks
threatened me. So I gave them part of it and I went back and wrote more checks
until December 21et. (Tr. p. 14)

The scope of the operation changed as it continued and his losses
continued, and broadened to include the repayment of the monies he
had obtained by the checkwriting, provided his luck changed :
I can gamble and make money if I can by getting lucky, and pay the whole
thing that I wrote checks, including the bank and the department stores will say,
well, he paid us, so that they don't have to prosecute me and if they do, at
least I'll have the money to pay, because I have never been in trouble. I didn't
even know the procedure of law how they excuse a person by paying or not
paying, so I thought that I could pay them all and try to start all over again—
you know—a better life because I was just so much peeved and they were
after me and I said if I stop now, this minute, I will lose this much money,
what am I going to do, so I wrote some more checks so, let me get lucky and
maybe I can pay the rest that I wanted prior to my last check I wrote, to pay
them all, the whole thing back, including the gambling places. (Tr. p. 29).

Is this, the writing of 48 worthless checks, on three different banks,
the cashing of them in seventeen separate stores in eight different
towns, in the period from November 7,1963 to December 26,1963, with
use of the proceeds to make partial repayment on loans from "loan
sharks", make token deposits in the newly opened bank accounts and
make further bets on the races, a "single scheme of criminal
misconduct" f
The wording of the statute itself and its legislative history are of no
assistance in determining the meaning of this phrase, which saves from
deportation certain persons who have been convicted of more than
4

Interim Decision #1676
one crime involving moral turpitude. The Board initially interpreted
this exception to refer to acts which, although separate crimes in and
of themselves, were performed in furtherance of a single criminal
episode, as, for example, the possession and passing of a counterfeit
bill, or an assault with a deadly weapon after breaking and entering
a premises to commit larceny (see Matter of D , 5 I. & N. Dec. 728;
Matter of Z— 6 I. &I N. Dec. 167; Matter of 1—, 6 I. & N. Dec.
882; Matter o f :M—,71.& N. Dec. 144) . We believe that this interpretation effectuates the basic purpose of the exception, which is contained
in an overall provision aimed at simplifying the deportation of genuine
multiple offenders. However, the wording has been variously interpreted by the courts of the several circuits and the matter has never
been ruled on by the Supreme Court. The special inquiry officer , in
ihis opinion, has carefully considered and discussed the reported dec
sions on this issue and their applicability to the instant case.
The deportation proceedings herein arise in the Second Circuit.
On the District Court level, there is the case of Jeronimo v. Murff,
157 F. Supp. 808 (S.D.N.Y., 1957), where the alien was convicted
of six counts of larceny and a count of conspiracy to defraud the
City of New York by making false claims for labor and material on
public contracts. The indictment read:
—

All of the acts and transactions alleged in each of the several counts in this
indictment are connected together and constitute parts of a common scheme
and plan.

The court, in holding that the various acts (committed over a twoyear period) were part of a single scheme of criminal misconduct,
leaned heavily on the language of the indictment, as well as the
identity of victim and the fact that the same city employee had bean
dealt with in each instance. None of these factors is present in the
instant case. Also on the District level is Barrese v. Ryan, 203 F.
Supp. 880 (D.C. Conn., 1962), where the court ruled that the 68year-old alien, who had first entered the United States in 1916, was
not deportable for conviction of two counts of having failed to pay
a $25 occupational tax required for the sale of liquor in connection
with the operation of his restaurant in two successive years. The court
held that the two convictions arose out of the continuing operation
of the restaurant, and hence were a part of a single scheme of criminal
misconduct. Barrese, too, is distinguishable from the instant matter.
There is question, however, as to whether Jeronimo and Barrese
are controlling in the Second Circuit. In a later case, Costello v. Immigration. and Naturalization Service, 811 F.2d 343 (1962), (reversed on other grounds, 376 U.S. 120), the Court of Appeals did
not consider that conviction on two counts of income tax evasion for
5

Interim Decision #1676
two successive years came within a "single scheme of criminal misconduct". It specifically noted its disagreement with the holdings in

Jeronimo, Barrese and cases in other circuits which relied on Jeronimo. In arriving at its decision, the court considered the legislative
intent in creating the language of section 241(a) (4), and stated:
• • • 110T would it seem reasonable to suppose that the Congress intended to
grant immunity from deportation to those who over a period of time pursued
a course of criminal misconduct, involving numerous successive, separate crimes,
consummated at different times but in the same manner, or with the same as-

sociates, or even by the use of the same fraudulent devices, disguises, tools or
weapons. Nor in the ease of successive bank robberies at different times and
places, for example, would it seem that these could be said to have arisen out
of a single, rather than two separate schemes of criminal misconduct, simply
because tae robbers, prior to the first robbery, had in mind and had discussed
the robbery of the second bank after the hue and cry over the first robbery had
subsided. After all, there is no denying the fact the Congress by the 1952 Act
intended to make it easier rather than more difficult to deport aliens who were
recurrent criminal&

Respondent bases his claim to the "single scheme" exemption upon
the fact that for six -weeks he "pursued a course of criminal misconduct, involving numerous successive, separate crimes, consummated
at different times but in the same manner * * *, by the use of the
same fraudulent devices * * *" for the sole purpose of paying off
his debts. Costello rules out, as persuasive of a single scheme, the mere
repetition over a period of time of the same criminal act on separate occasions. The special inquiry officer has given his attention to the
weight to be accorded the claim of a single motivating purpose underlying all of the criminal acts. He points out that the object of most
crimes is financial gain. He states:
Obviously, the existence of such a purpose is too broad a criterion with which
to evaluate the existence of a single scheme. The least that would appear to
be required is the existence of a purpose so definite and limited in scope, both
as to amount and as to time, place and manner of execution, as to make it reasonably probable that the very crimes for which respondent stands convicted
would be the ones which he would commit. (Opinion, p. 11).

We believe this to be a fair and valid standard to apply, one which
can encompass the situation presented in Wood y. Hoy, supra, and prevent, at the same time, a blanket extension of the exception contained
in the statute to any person who has the presence of mind to testify
that he had a preconceived and single purpose in committing several
criminal acts.
Respondent's activity, by his own testimony, does not meet the standard of definiteness and limited scope. His purpose initially was to get
money so that he could gamble and win money to pay back his debts,.
but as his activities proceeded, his debts and creditors increased, the
6

Interim Decision #1676
pressures on him changed, and he engaged in a frantic sequence of
robberies from Peter to pay Paul. His purpose was not being achieved
but he continued hopeful, and changed locales and victims, knowing
the police were after him but willing to lengthen his criminal record
by each successive act until he should be stopped by being apprehended
by the police. There is no evidence that he used any of the money so
obtained for the alleged purpose for which he was stealing it, or that
any of his debts were paid before the arrival of his mother from Lebanon, with money to make restitution. We cannot give serious consideration to the contention, on appeal, that because of "poor planning
or unsatisfactory results" the unskilled criminal should be given the
dispensation of "flexibility of action" to permit him to carry out his
purpose, and still be considered to be within a single scheme (cf. brief,
PP. 6-7).
We hold that deportability has been established, by the appropriate
weight of evidence, that the special inquiry officer was correct in finding respondent statutorily ineligible both for suspension of deportation and voluntary departure, and that the appeal must therefore be
dismissed.
ORDER: It is ordered that the appeal herein be and the same is
hereby dismissed.

7

